Citation Nr: 0903270	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-17 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for type 
II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1966 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDING OF FACT

Type II diabetes mellitus is manifested by no more than the 
requirement for insulin and restricted diet; required 
regulation of activities due to diabetes mellitus is not 
demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for type II diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that March and June 2006 notice letters fully satisfied these 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these notice letters requested that 
the veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  He was also expressly advised of 
the need to submit any evidence in his possession that 
pertains to the claim decided herein.  Finally, these letters 
advised the veteran what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the March and June 2006 VCAA notice letters.  
Specifically, these letters informed the veteran of the need 
to provide on his own, or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment.  He was also told that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s) from 38 Code of 
Federal Regulations, Part 4, and that his disability would be 
assigned a rating between 0 and 100 percent.  Finally, the 
March and June 2006 letters provided the veteran with 
examples of pertinent medical and lay evidence that he may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The Board also acknowledges the March and June 2006 letters 
did not specifically inform the veteran that he must provide 
evidence demonstrating the effect any worsening of his 
service-connected disability has on his daily life.  However, 
this letter advised him that he may submit statements from 
persons who have witnessed how his disability symptoms affect 
him.  The Board finds that the veteran could be reasonably 
expected to understand the need to provide evidence regarding 
the impact of his service-connected disability on his daily 
life, as opposed to his employment, from this statement.  
Moreover, the Board concludes that the veteran demonstrated 
actual knowledge of the need to submit evidence regarding the 
impact of his disability on his daily life in a February 2007 
statement (veteran conveyed that he believed being advised 
not to walk on uneven surfaces constitutes "regulation of 
activities").  Under these circumstances, the Board finds 
that any VCAA notice error with respect to this provision of 
first element notice is non-prejudicial to the veteran, and 
that the Board may proceed with its decision.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all VCAA notice 
errors are presumed prejudicial and require reversal unless 
the VA can show that the error did not affect the essential 
fairness of the adjudication, such as by demonstrating that 
any defect was cured by actual knowledge on the part of the 
claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence).  

The Board notes that the March and June 2006 letters were 
sent subsequent to the initial unfavorable agency decision in 
May 2005.  However, the Board finds that any timing defect 
with regard to VCAA notice was harmless error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In this regard, the notice provided 
to the veteran by these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a December 2006 supplemental statement of 
the case was provided to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March and June VCAA letters provided such 
notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Post-service VA treatment records and reports have been 
obtained, as have private treatment records from St. 
Elizabeth Hospital in Appleton, Wisconsin.  The veteran has 
not identified any additional records that should be obtained 
prior to a Board decision.  The veteran was afforded a VA 
examination in June 2006 to determine the current severity of 
his type II diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R.§ 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently assigned a 20 percent evaluation for 
his diabetes mellitus pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  

The veteran contends that he is entitled to a rating in 
excess of 20 percent.  Specifically, he asserts that his 
service-connected diabetes mellitus more closely approximates 
the criteria for a 40 percent evaluation.  A 40 percent 
evaluation is contemplated for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  
"Regulation of activities," is defined in Diagnostic Code 
7913 as "avoidance of strenuous occupational and 
recreational activities."  Id.  

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his diabetes mellitus at any point during the 
appeal period.  The record demonstrates that his diabetes 
mellitus requires daily insulin and a restricted diet.  
However, despite his assertions that his activities have been 
restricted as a direct result of his service-connected type 
II diabetes mellitus, the Board finds that the competent 
medical evidence demonstrates that any restriction of his 
activities is voluntary and not medically required.  In fact, 
as reflected in May and June 2006 VA treatment notes, the 
veteran was encouraged to increase his physical activity as a 
means of controlling his diabetes mellitus.  When evidence 
exists that the appellant has been encouraged to be more 
physically active, such medical documentation "contradicts 
any assertion that the appellant was being advised to limit 
his strenuous activity."  See Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).  

The Board acknowledges the veteran has been advised to avoid 
uneven ground due to impaired sensation as a result of his 
diabetes mellitus.  See January 2007 VA treatment record.  
However, while avoiding uneven ground may restrict the 
veteran from engaging in certain activities, it does not 
amount to an "avoidance of strenuous occupational and 
recreational activities" sufficient to constitute 
"regulation of activities" under Diagnostic Code 7913.

The Board must consider whether the evidence demonstrates 
entitlement to a higher evaluation based on all applicable 
criteria.  However, the Board concludes that the evidence of 
record does not demonstrate a disability picture that more 
closely approximates a 60 or 100 percent evaluation.  In this 
regard, there is no indication that he has experienced 
episodes ketoacidosis or hypoglycemic reactions necessitating 
hospitalization.  Additionally, there is no evidence of 
record that he requires twice a month visits to his diabetic 
care provider.  Finally, there is no indication that his 
diabetes mellitus is manifested by any complications that 
would not be compensable if separately evaluated, or that he 
has had progressive loss of weight and strength.

The Board has considered whether the veteran was entitled to 
staged ratings in accordance with Hart, supra.  However, the 
evidence throughout this appeal demonstrates that the 
veteran's service-connected type II diabetes mellitus is 
manifested by no more than the requirement for insulin and 
restricted diet.  As discussed above, the Board acknowledges 
that the veteran has restricted his activities.  However, 
this limitation of activity is voluntary and not medically 
required due to his diabetes mellitus.  Thus, the Board finds 
that his disability picture for diabetes mellitus more 
closely approximates that contemplated by a 20 percent 
evaluation throughout this appeal.  In making its 
determination, the Board considered the applicability of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
However, as a preponderance of the evidence is against the 
assignment of a higher evaluation, such rule does not apply 
and the claim must be denied.  


ORDER

An evaluation in excess of 20 percent for type II diabetes 
mellitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


